DETAILED ACTION
In application filed on 10/04/2019, Claims 1-16, 18 and 20-22 are pending. Claims 1-11, 18 and 20-22 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019, 01/14/2021, 04/28/2021 and 11/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 10, filed on 02/08/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1 and 18 have been fully considered and are persuasive. 
Applicant’s arguments with respect to independent Claims 1 and 18 have been considered and are persuasive.
Therefore, the rejection of Claims 2-11 and 20-22 are withdrawn by virtue of dependency on independent Claims 1 and 18.

Reasons for Allowance
Claims 1-16, 18 and 20-22 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-16, 18 and 20-22 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1-16, 18 and 20-22 as a whole disclose the combination of steps of independent Claims 1-16, 18 and 20-22 limitations. 

The closest prior art, Perrault, JR. et al. (US20150328637A1) teaches a single-junction sorter (Fig. 5A, ref. 500; Fig. 12-13) for a microfluidic particle sorter (Fig.4, ref. 120), the single junction sorter comprising:
an input channel (Annotated Figs.12-13), configured to receive a fluid containing particles (method of intended use; Para 0075);
an output sort channel (Annotated Figs.12-13, 332 or and 334c; Para 0085) and an output waste channel (Annotated Figs.12-13, 332 or and 334c; Para 0085), each connected to the input channel (Annotated Figs.12-13), and each downstream of the input channel (Annotated Figs.12-13) for receiving the fluid therefrom (method of intended use; Para 0075);
a bubble generator (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20) located in (fig. 12-14; Annotated Figs.12-13) the input channel (Annotated Figs.12-13), configured to selectively displace the fluid around a particle to be sorted, said bubble generator thereby configured to create a….  The limitation “configured to selectively…” is interpreted as a method of intended use given patentable weight to the extent of effecting the one bubble jet actuator configured to generate a pressure pulse in the switching regions of the channels to selectively deflect particles in the flow (Abstract, Para 0009, 0047). Please see MPEP 2114(II) for further details; and






    PNG
    media_image1.png
    542
    735
    media_image1.png
    Greyscale

Annotated Fig. 12, Perrault JR. 



    PNG
    media_image2.png
    458
    827
    media_image2.png
    Greyscale

Annotated Fig. 13, Perrault JR. 

However, Perrault, JR. et al. (US20150328637A1) does not teach or fairly suggests the combination and steps of the limitation:
 said vortex element disposed within the input channel downstream of the bubble generator, 
said vortex element configured to cause a vortex in the transient flow, 
said vortex thereby configured to direct the particle to be sorted into the output sort channel.

Regarding Claim 12, the closest prior art, Perrault, JR. et al. (US20150328637A1) teaches a microfluidic particle sorter comprising:
an array of single-junction sorters (Para 0097,referred to as switch mechanisms), each single-junction sorter including:
an input channel (Annotated Figs.12-13), configured to receive a fluid containing particles (method of intended use; Para 0075);
an output sort channel (Annotated Figs.12-13, 332 or and 334c; Para 0085) and an output waste channel (Annotated Figs.12-13, 332 or and 334c; Para 0085), each 
a bubble generator (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20) located in (fig. 12-14; Annotated Figs.12-13) the input channel (Annotated Figs.12-13), configured to selectively displace the fluid around a particle to be sorted, said bubble generator thereby configured to create a….  The limitation “configured to selectively…” is interpreted as a method of intended use given patentable weight to the extent of effecting the one bubble jet actuator configured to generate a pressure pulse in the switching regions of the channels to selectively deflect particles in the flow (Abstract, Para 0009, 0047). Please see MPEP 2114(II) for further details; and
However, Perrault, JR. et al. (US20150328637A1) does not teach or fairly suggests the combination and steps of the limitation:
 said vortex element disposed within the input channel downstream of the bubble generator, 
said vortex element configured to cause a vortex in the transient flow, 
said vortex thereby configured to direct the particle to be sorted into the output sort channel.

Regarding Claim 18, the closest prior art, Perrault, JR. et al. (US20150328637A1) teaches a particle sorter (Fig. 5A, ref. 500; Fig. 12-13) comprising:

an output sort channel (Annotated Figs.12-13, 332 or and 334c; Para 0085) and an output waste channel (Annotated Figs.12-13, 332 or and 334c; Para 0085), each connected to the input channel (Annotated Figs.12-13), and each downstream of the input channel (Annotated Figs.12-13) for receiving the fluid therefrom (method of intended use; Para 0075);
a bubble generator (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20) located in (fig. 12-14; Annotated Figs.12-13) the input channel (Annotated Figs.12-13), configured to selectively displace the fluid around a particle to be sorted, said bubble generator thereby configured to create a….  The limitation “configured to selectively…” is interpreted as a method of intended use given patentable weight to the extent of effecting the one bubble jet actuator configured to generate a pressure pulse in the switching regions of the channels to selectively deflect particles in the flow (Abstract, Para 0009, 0047). Please see MPEP 2114(II) for further details; and

However, Perrault, JR. et al. (US20150328637A1) does not teach or fairly suggests the combination and steps of the limitation:
 said vortex element comprising a sharp edge disposed between the bubble generator and the output sort channel, the vortex element being configured to cause a vortex in the transient flow that moves downstream with the particle, in order to enhance lateral displacement of the particle for sorting the particle into the output sort channel. 

Therefore Claims 1-16, 18 and 20-22 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 12 and 18. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797